Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a calibration standard, classified in CPC G01N 2021/7759.
II. Claims 17-27, drawn to a method for producing a calibration standard, classified in CPC G01N 21/278.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be used to make another and materially different product, such as a digital image of a sample to be displayed on a computer. Also, the process can be used to make another materially different product, such as reproducing an image onto standard sized paper for a user to view, which would not be capable of inserting into an optical analysis system. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
Group I would require a search in at least CPC G01N 2021/7759, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G01N 21/278, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gareth Sampson on 05/11/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
Figures 4-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Specification, paragraph [0005]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for an optical analysis system”, “to be at least partially inserted…”, “captured using the optical analysis system”, “digitally added…”, “configured to be inserted…”, “…using image enhancement software and techniques”, “to accept, reject, or enhance…”, and “for housing and positioning…” are interpreted as intended uses of the claimed calibration standard and are given patentable weight to the extent which effects the structure of the calibration standard.
Note that the limitation of the image is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, claim 1 recites “an optical analysis system” in line 3. Since “an optical analysis system” is established in line 1, it is unclear if the optical analysis system of line 3 is the same or different from the optical analysis system of line 1. Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the reproduced image" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the live test sample is inserted into the optical analysis system. It is unclear what the “identical fashion to a live test sample” is referring to, thus the limitation of the “portion of the substrate configured to be inserted into the optical analysis system” is unclear.  
Regarding claims 11 and 12, claims 11 and 12 recite “at least one test line”. Since “at least one test line is established in claim 10, it is unclear if the “at least one test line” of claims 11 and 12 are the same or different from the “at least one test line” of claim 10.
Regarding claim 13, claim 13 recites “at least one optical feature”. Since “at least one optical feature” is established in claim 1, it is unclear if the “at least one optical feature” of claim 13 is the same or different from the at least one optical feature of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20100321681 A1, hereinafter “Chen”). 
Regarding claim 1, Chen teaches a calibration standard (Fig. 5) for an optical analysis system, comprising: 
a substrate (50; paragraphs [0038]-[0039], “photographic image”, which inherently comprises a substrate because a photographic image is illuminated and photographed), wherein the substrate is sized and shaped to be capable of at least partially being inserted into an optical analysis system; 
an image (55, “scene”) reproduced on the substrate (scene 55 is on photographic image 50 as shown in Fig. 5), wherein the reproduced image comprises a replication of a digital image of a live test sample (interpreted as the scene 55, which may be a photograph, image, painting, gem stone, or blood sample as taught in paragraph [0038]) capable of being captured using the optical analysis system (paragraph [0039] teaches imaging and photographing, wherein digital image of a live test sample is capable of being captured using the optical system of Chen), and wherein the reproduced image comprises at least one optical feature (10, “fluorescent color calibrator standard”) digitally added to the replication of the digital image of the live test sample.
captured using the optical analysis system, and wherein the reproduced image comprises at least one optical feature digitally added to the replication of the digital image of the live test sample” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Note that the functional recitations that describe the calibration standard and substrate are interpreted as an intended use of the claimed calibration standard and are given patentable weight to the extent which effects the structure of the claimed calibration standard. The prior art structure is capable of performing the intended use.
Note that the optical analysis system is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The Chen’s calibration standard is capable of being for an optical analysis system (e.g. Chen’s calibration standard can be used with a computer and camera).
Regarding claim 2, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the reproduced digital image (Fig. 5, element 50) is positioned on a portion of the substrate (50; paragraphs [0038]-[0039], “photographic image”, which inherently comprises a substrate because a photographic image is illuminated and photographed) configured to be able to be inserted into the optical analysis system in an identical fashion to a live test sample.
Note that the functional recitations that describe the portion of the substrate are interpreted as an intended use of the claimed system calibration standard and are given 
Regarding claim 3, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the at least one optical feature is digitally added to the replication of the digital image of the live test sample using image enhancement software and techniques (paragraphs [0039]-[0040]).
Note that the limitation of “digitally added to the replication of the digital image of the live test sample using image enhancement software and techniques” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 4, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the at least one optical feature comprises a fluorometric indicator region (Fig. 5, element 10; paragraph [0030] teaches the calibrator standard 10 comprises fluorescent color patches).
Regarding claim 5, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the at least one optical feature is comprised of a reactive ink, a dye, and/or a chemical or pigment that is sensitive to temperature, humidity, specific wavelengths of light, airborne chemicals, gases, vapors, or combinations thereof (Fig. 5, 
Regarding claim 9, Chen teaches all of the elements of the current invention as stated above. Chen further teaches the calibration standard comprising a region on the substrate (interpreted as any blank space in the area 50 in Fig. 5) capable of housing and positioning of a live test strip, chemistry reagent pad or liquid test sample.
Note that the functional recitations that describe the region are interpreted as an intended use of the claimed calibration standard and are given patentable weight to the extent which effects the structure of the claimed calibration standard. The prior art structure is capable of performing the intended use.
Regarding claim 10, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the reproduced image comprises at least one test line (interpreted as the left edge line of scene 55 in Fig. 5) and at least one control line (interpreted as the right edge line of scene 55 in Fig. 5).
Regarding claim 12, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the reproduced image comprises at least one test line (interpreted as the left edge line of scene 55 in Fig. 5) with an embedded symbology (interpreted as the horizontal mark on the left edge line of scene 55 in Fig. 5).
Regarding claim 13, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the reproduced image comprises at least one optical feature that is either fluorescent or phosphorescent (paragraphs [0038]-[0039] teach the scene 55 and calibrator standard 10 exhibit fluorescence).
Regarding claim 15, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the reproduced image comprises at least one ideal dry chemistry test region (interpreted as the objects of scene 55 in Fig. 5; e.g. fish and rocks) with one non-ideal test region (interpreted as the background area of scene 55 in Fig. 5).
Regarding claim 16, Chen teaches all of the elements of the current invention as stated above. Chen further teaches wherein the reproduced image comprises at least one test line (interpreted as the left edge line of scene 55 in Fig. 5), at least one control line (interpreted as the right edge line of scene 55 in Fig. 5), and at least one dry chemistry region (interpreted as the region of scene 55) with an abnormality (interpreted as the circles, or bubbles, shown in scene 55).

Claims 1-5, 8, 10-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pote et al. (US 20080080781 A1, hereinafter “Pote”). 
Regarding claim 1, Pote teaches a calibration standard (Fig. 3A) for an optical analysis system (Fig. 1, element 10), comprising: 
a substrate (20, “monitor”), wherein the substrate is sized and shaped to be at least partially inserted into an optical analysis system (monitor 20 is capable of being inserted into the optical system 10 as shown in Fig. 1); 
an image (Fig. 3A, element 34a) reproduced on the substrate (“reproduced” is interpreted as projected on or displayed onto the monitor 20), wherein the reproduced image comprises a replication of a digital image of a live test sample (element S) captured using the optical analysis system (paragraphs [0016]-[0018] teach that an image of subject S is captured digitally added to the replication of the digital image of the live test sample.
Note that the limitation of “a replication of a digital image of a live test sample captured using the optical analysis system, and wherein the reproduced image comprises at least one optical feature digitally added to the replication of the digital image of the live test sample” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Note that the functional recitations that describe the calibration standard and substrate are interpreted as an intended use of the claimed calibration standard and are given patentable weight to the extent which effects the structure of the claimed calibration standard. The prior art structure is capable of performing the intended use.
Note that the optical analysis system is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. 
Regarding claim 2, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the reproduced digital image is positioned on a portion of the substrate (Fig. 3A) configured to be able to be inserted into the optical analysis system in an identical fashion to a live test sample.
Regarding claim 3, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the at least one optical feature is capable of being digitally added to the replication of the digital image of the live test sample using image enhancement software and techniques.
Note that the image and thus the at least one optical feature is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image can be reproduced onto the substrate at any time, since Pote teaches images displayed on a monitor. Thus, any image with any optical features is capable of being displayed on the monitor.
Regarding claim 4, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the at least one optical feature comprises at least one of a fluorometric indicator region (Fig. 3A, elements 28,30,32; paragraph [0017] teaches elements 28,30,32 exhibit fluorescence).
Regarding claim 5, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the at least one optical feature is comprised of a reactive ink, a dye, and/or a chemical or pigment that is sensitive to temperature, humidity, specific wavelengths of light, airborne chemicals, gases, vapors, or combinations thereof (Fig. 3A, elements 28,30,32; paragraph [0017] teaches elements 28,30,32 exhibit fluorescence). 
Regarding claim 8, Pote teaches all of the elements of the current invention as stated above. Pote further teaches the calibration standard further capable of further comprising at least one digital alteration to the replication of the digital image of the live test sample.
Note that the image and thus the replication of the digital image is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image 
Regarding claim 10, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the reproduced image is capable of comprising at least one test line and at least one control line.
Note that the image is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image can be reproduced onto the substrate at any time, since Pote teaches images displayed on a monitor. Thus, any image with lines is capable of being displayed on the monitor.
Regarding claim 11, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the reproduced image is capable of comprising at least one test line with an abnormality.
Note that the image is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image can be reproduced onto the substrate at any time, since Pote teaches images displayed on a monitor. Thus, any image with lines is capable of being displayed on the monitor.
Regarding claim 12, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the reproduced image comprises at least one test line with an embedded symbology.
Note that the image is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image can be reproduced onto the substrate at 
Regarding claim 15, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the reproduced image is capable of comprising at least one ideal dry chemistry test region with one non-ideal test region.
Note that the image is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image can be reproduced onto the substrate at any time, since Pote teaches images displayed on a monitor. Thus, any image with regions is capable of being displayed on the monitor.
Regarding claim 16, Pote teaches all of the elements of the current invention as stated above. Pote further teaches wherein the reproduced image is capable of comprising at least one test line, at least one control line, and at least one dry chemistry region with an abnormality.
Note that the image is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. The image can be reproduced onto the substrate at any time, since Pote teaches images displayed on a monitor. Thus, any image with lines and regions is capable of being displayed on the monitor.

Claims 1-4, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babcock et al. (US 20150310634 A1, hereinafter “Babcock”).
Regarding claim 1, Babcock teaches a calibration standard (Figs. 2-3) for an optical analysis system, comprising: a substrate (13), wherein the substrate is sized and shaped to be capable of being at least partially inserted into an optical analysis system; an image reproduced on the substrate (Fig. 3 shows an example test strip on the right side of label 15), wherein the reproduced image comprises a replication of a digital image of a live test sample captured using the optical analysis system, and wherein the reproduced image comprises at least one optical feature (Fig. 3 shows color squares, text, and lines) digitally added to the replication of the digital image of the live test sample.
Regarding claim 2, Babcock teaches all of the elements of the current invention as stated above. Babcock further teaches wherein the reproduced digital image is positioned on a portion of the substrate (Fig. 3) configured to be capable of being inserted into the optical analysis system in an identical fashion to a live test sample (e.g. can be inserted into a room with a camera and computer).
Regarding claim 3, Babcock teaches all of the elements of the current invention as stated above. Babcock further inherently teaches wherein the at least one optical feature is digitally added to the replication of the digital image of the live test sample using image enhancement software and techniques (Fig. 3 shows elements printed on a label, which is inherently added using image enhancement software and techniques because the elements need to be aligned, positioned, and corrected before printed onto a label).
Regarding claim 4, Babcock teaches all of the elements of the current invention as stated above. Babcock further inherently teaches wherein the at least one optical feature comprises a two-dimensional barcode (Fig. 2).
Regarding claim 8, Babcock teaches all of the elements of the current invention as stated above. Babcock further inherently teaches the calibration standard further comprising at 
Regarding claim 14, Babcock teaches all of the elements of the current invention as stated above. Babcock further inherently teaches wherein the substrate is a plastic substrate (one of ordinary skill would recognize that element 13 in Fig. 3 is a plastic substrate).
Regarding claim 15, Babcock teaches all of the elements of the current invention as stated above. Babcock further teaches wherein the reproduced image comprises at least one ideal dry chemistry test region with one non-ideal test region (interpreted as the dark squares of the test strip imaged on label 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Husheer et al. (US 20160178607 A1, hereinafter “Husheer”) in view of Meier et al. (US 20170248516 A1, hereinafter “Meier”).
Regarding claim 1, Husheer teaches a calibration standard (Fig. 4) for an optical analysis system (paragraph [0052] teaches a data processing device and digital camera), comprising: a substrate (400), wherein the substrate is sized and shaped to be capable of being at least partially inserted into an optical analysis system; an image (interpreted as elements 402, 403, and 404) reproduced on the substrate, wherein the reproduced image comprises at least one optical feature (402, 404) digitally added to the replication of the digital image of the live test sample.
.
Meier teaches a calibration device for a diagnostic device for biological samples (abstract). Meier teaches (Fig. 1; paragraphs [0032]-[0036]) capturing an image of a live test sample (17) using an optical analysis system (interpreted as a digital camera 2, printer 5, and processor that applies a transfer function f) and reproducing the image onto a substrate (6). Meier teaches that the calibration device can be used for calibration of the diagnostic device in the place of actual biological samples (paragraph [0008]), which would allow for a long lasting calibration device, eliminate the need for preparing biological samples for calibration, and assure repeatability of calibration. Meier teaches since the calibration device can be duplicated, the same type of calibration device can be used as standard for all diagnostic devices of a particular model (paragraph [0008]). Meier teaches that compared to prior art calibration methods not using a real sample, the thus-obtained calibration device can simulate real reactions, 3D effects and cameral limitations (such as fisheye, undesirable borders etc.) (paragraph [0008]). Meier teaches any distortions of the image or the color can be compensated for with the calibration device (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer to incorporate the teachings of Meier to substitute the calibration band (Fig. 4, element 403) of Husheer with a reproduced image comprising a replication of a digital image of a live test sample captured using the optical analysis system as taught by Meier. Doing so would allow for a long lasting calibration device, 
Note that the limitation of “a replication of a digital image of a live test sample captured using the optical analysis system, and wherein the reproduced image comprises at least one optical feature digitally added to the replication of the digital image of the live test sample” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Note that the functional recitations that describe the calibration standard and substrate are interpreted as an intended use of the claimed calibration standard and are given patentable weight to the extent which effects the structure of the claimed calibration standard. The prior art structure is capable of performing the intended use.
Note that the optical analysis system is not positively recited structurally and is interpreted as intended uses of the claimed calibration standard. 
Regarding claim 2, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the reproduced digital image is positioned on a portion of the substrate (Fig. 4) configured to be capable of being inserted into the optical analysis system in an identical fashion to a live test sample.
Regarding claim 3, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the at least one optical feature is digitally added to the replication of the digital image of the live test sample using image enhancement software and techniques (Fig. 4 shows optical features 402 and 404, which one of ordinary skill in the art would appreciate is digitally added).
Regarding claim 4, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the at least one optical feature comprises a two-dimensional barcode (Fig. 4, element 404) and a crosshair (402).
Regarding claim 8, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer in view of Meier fail to teach the calibration standard further comprising at least one digital alteration to the replication of the digital image of the live test sample.
Meier teaches (Fig. 1) applying a transfer function (f) to a first image (3) containing biological samples (17) to generate a second image (4). Meier teaches the transfer function is performed digitally using software, such as Adobe Photoshop, to alter the captured first image to correct for color and quality (paragraphs [0041]-[0043]) prior to printing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to further incorporate the teachings of Meier to provide the calibration standard further comprising at least one digital alteration to the replication of the digital image of the live test sample. Doing so would utilize well-known techniques to alter a digital image that would have a reasonable expectation of correcting the color and quality of the digital image prior to printing.
Regarding claim 9, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches the calibration standard further comprising capable of housing and positioning of a live test strip, chemistry reagent pad or liquid test sample.
Regarding claim 10, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the reproduced image comprises at least one test line (interpreted as any of the crosshair lines in Fig. 4) and at least one control line (interpreted as any of the crosshair lines in Fig. 4).
Regarding claim 11, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the reproduced image comprises at least one test line with an abnormality (interpreted as any of the crosshair lines of element 402 in Fig. 2, wherein the “at least one test line” is interpreted as one of the lines of the crosshair and the “abnormality” is the other line of the cross hair; i.e. a horizontal line of the crosshair has an abnormality, which is the vertical line of the crosshair).
Regarding claim 14, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the substrate is a plastic substrate (paragraph [0063]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Meier as applied to claim 1 above, and further in view of Borich et al. (US 20160103075 A1, hereinafter “Borich”).
Regarding claim 5, Husheer in view of Meier teach all of the elements of the current invention as stated above. While Meier teaches the use of a printer with pigmented inks (paragraph [0046]), Husheer in view of Meier fail to teach wherein the at least one optical 
Borich teaches an optical analysis system comprising a sensor array that aligns with a test strip (abstract; Fig. 1). Borich teaches a test strip holder that includes marks, wherein the marks may be visible or non-visible optical calibration marks or standards (paragraph [0062]). Borich teaches an embodiment wherein the test strip holder comprises colorimetric analyte sensitive dyes that may be used to provide quantitative color change indicating various sample properties (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Borich to provide the at least one optical feature is comprised of a reactive ink, a dye, and/or a chemical or pigment that is sensitive to temperature, humidity, specific wavelengths of light, airborne chemicals, gases, vapors, or combinations thereof. Doing so would utilize known structures of sensitive dyes that would have a reasonable expectation of providing additional indicating information to a user for calibration to improve overall calibration and analysis.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Meier as applied to claim 1 above, and further in view of Gammon et al. (US 20170138854 A1, hereinafter “Gammon”).
Regarding claim 6, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer in view of Meier fail to teach the calibration standard further comprising a matte transparent layer applied to the substrate, wherein the matte transparent layer at least partially covers the reproduced image on the substrate.
Gammon teaches a calibration standard comprising a substrate (abstract). Gammon teaches a transparent matte layer is applied to the substrate (paragraph [0037]) and that transparent matte layers beneficially provide a diffusive effect and provide more uniform readings (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Gammon to provide the calibration standard further comprising a matte transparent layer applied to the substrate, wherein the matte transparent layer at least partially covers the reproduced image on the substrate. Doing so would allow for a beneficial diffusive effect and uniform reading of the calibration standard and reducing glare of the calibration standard when used with an optical analysis system.
Regarding claim 7, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer in view of Meier fail to teach the calibration standard further comprising a repositionable matte transparent layer applied to the substrate that is modified to accept, reject, or enhance specific wavelengths and/or polarizations of light.
Gammon teaches a calibration standard comprising a substrate (abstract). Gammon teaches a transparent matte layer is applied to the substrate (paragraph [0037]) and that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Gammon to provide the calibration standard further comprising a repositionable matte transparent layer applied to the substrate that is modified to accept, reject, or enhance specific wavelengths and/or polarizations of light. Doing so would allow for a beneficial diffusive effect and uniform reading of the calibration standard and reducing glare of the calibration standard when used with an optical analysis system.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Meier as applied to claim 10 above, and further in view of Labovitz et al. (US 7599051 B1, hereinafter “Labovitz”).
Regarding claim 11, Husheer in view of Meier teach all of the elements of the current invention as stated above. If it is determined that Husheer fails to teach wherein the reproduced image comprises at least one test line with an abnormality, Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Labovitz to provide wherein the reproduced image comprises at least one test line with an abnormality. Doing so would utilize known calibration techniques that allow for calibration of inspection tools to reduce cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard as taught by Labovitz.
Regarding claim 12, Husheer in view of Meier teach all of the elements of the current invention as stated above. While Husheer in view of Meier teaches at least one test line (Husheer, interpreted as any of the crosshair lines in Fig. 4), Husheer in view of Meier fail to teach wherein the reproduced image comprises at least one test line with an embedded symbology.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6). Labovitz teaches the defects are patterns or shapes (column 3, lines 28-46), which is interpreted as symbology.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Meier as applied to claim 10 above, and further in view of Chen.
Regarding claim 13, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer in view of Meier fail to teach wherein the reproduced image comprises at least one optical feature that is either fluorescent or phosphorescent.
Chen teaches a fluorescent color calibrator for calibrating RGB pixel values (abstract). Chen teaches an image (Fig. 5) comprising optical features (10) that are fluorescent (paragraph [0030]). Chen teaches the optical features allow for correction of false/erroneous color balances caused by human/instrumental errors and numerous other variables (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Chen to provide the reproduced image comprises at least one optical feature that is either fluorescent or phosphorescent. Doing so would allow for correction of false/erroneous color balances caused by human/instrumental errors and numerous other variables as taught .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Husheer in view of Meier as applied to claim 1 above, and further in view of Labovitz.
Regarding claim 15, Husheer in view of Meier teach all of the elements of the current invention as stated above. While Husheer in view of Meier teaches dry chemistry test regions (paragraph [0106] teaches an active zone of a test strip includes an assay result that develops in the presence of an analyte), Husheer in view of Meier fail to teach wherein the reproduced image comprises at least one ideal dry chemistry test region with one non-ideal test region.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Labovitz (i.e. of calibrating a tool with a standard with known defects) to provide wherein the reproduced image comprises at least one ideal dry chemistry test region with one non-ideal test region. One of ordinary skill in the art would utilize known calibration techniques 
Regarding claim 16, Husheer in view of Meier teach all of the elements of the current invention as stated above. Husheer further teaches wherein the reproduced image comprises at least one test line (interpreted as any of the crosshair lines in Fig. 4), at least one control line (interpreted as any of the crosshair lines in Fig. 4). Husheer in view of Meier fail to teach wherein the reproduced image comprises at least one dry chemistry region with an abnormality.
Labovitz teaches a method for calibration of a substrate inspection tool (abstract) comprising a standard substrate having simulated contamination defects with known characteristics (Fig. 5; column 7, lines 40-42) and calibrating the substrate inspection tool against the determined contamination defects (Fig. 5, step 512). Labovitz teaches the method allow for calibration of inspection tools with standards that last longer (column 8, lines 3-6), which reduces the cost and lost productivity associated with having to frequently replace and/or recoat the calibration standard (column 8, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Husheer in view of Meier to incorporate the teachings of Labovitz (i.e. of calibrating a tool with a standard with known defects) to provide wherein the reproduced image comprises at least one dry chemistry region with an abnormality. One of ordinary skill in the art would utilize known calibration techniques using defects taught by Labovitz that would allow for calibration of inspection tools with dry 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797